Mr. Justice Wylte
delivered the opinion of the court substantially as follows:
Mrs. Robinson, the complainant, was the owner of the *194property at the time the assessment was made, and the dwelling-house thereon was not then completed. It was, however, included in the valuation of the property. By an old law of the corporation of Washington, relating to the assessment of taxable property, it was provided that no new building or addition should be assessed, and valued, and returned until it was actually completed and ready for occupancy. That ordinance was disregarded in this case, and we think properly so. Subsequent legislation superseded that ordinance. The' act of Congress under which this tax was levied adopted the then assessed value of the property, and entirely omitted to exempt unfinished buildings. We are also of opinion that as the complainant had an opportunity to appeal from the assessment, if there was any error in the valuation, to the board of appeal, she ought to have pursued that course.
The bill must be.dismissed.